Citation Nr: 1710215	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to an initial rating in excess of 10 percent prior to September 11, 2015, and in excess of 40 percent thereafter for lumbar strain with degenerative disc disease (DDD) with central canal stenosis chest pain. 

3. Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 20 percent as of September 11, 2015.

4. Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 20 percent as of September 11, 2015.

5. Propriety of the assignment of a separate rating for surgical scar of the lumbar spine, evaluated as noncompensable as of November 16, 2015.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as part of the Benefits Delivery at Discharge (BDD) program, which denied service connection for a left shoulder disorder and granted service connection for lumbar strain with DDD with central canal stenosis chest pain (lumbar strain) with an initial 10 percent rating, effective May 7, 2010, the day after the Veteran's release from active duty. The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

During the course of the appeal, a November 2015 rating decision awarded separate 20 percent ratings for right and left lower extremity radiculopathy associated with the Veteran's service-connected lumbar strain, effective September 11, 2015. Furthermore, in a January 2016 rating decision, the RO assigned a separate noncompensable rating for surgical scar of the lumbar spine also associated with the Veteran's service-connected lumbar strain, effective November 16, 2015, which was the date he underwent back surgery.  Such rating decision also assigned a temporary total rating from November 16, 2015 to January 1, 2016 based on surgical treatment necessitating convalescence for the Veteran's service-connected lumbar strain. In March 2016, the RO extended the temporary 100 percent disability rating to February 1, 2016, and continued a noncompensable rating for the Veteran's surgical scar of the lumbar spine. The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective dates or ratings for his right and left lower extremity radiculopathy; however, the issues are part and parcel of his claim for entitlement to a higher initial rating for his lumbar strain as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. Furthermore, the Veteran's surgical scar is similarly related to such disability.  Therefore, such issues have been included on the title page of this decision.

Additionally, in a September 2016 rating decision, the RO granted an increased rating of 40 percent for the Veteran's lumbar strain disability, effective September 11, 2015. Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation. As a result, he is presumed to be seeking the maximum possible evaluation. Thus, such issue remains on appeal, as the Veteran has not indicated satisfaction with the award of the 40 percent rating. A.B. v. Brown, 6 Vet. App. 35 (1993).  Furthermore, such issue has been characterized to reflect that a "staged" rating is in effect.  Fenderson v. West, 12 Vet. App. 119 (1999).

In his September 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Thereafter, he was advised in January 2017 that such hearing was scheduled for February 2017. However, earlier that month, the Veteran requested that the hearing be canceled via his representative. Thus, such hearing request is considered withdrawn. 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2016).

This appeal was process using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to an initial rating in excess of 10 percent for lumbar strain prior to September 11, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. At no time during the pendency of the claim does the Veteran have a current diagnosis of a left shoulder disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim. 

2. As of September 11, 2015, the Veteran's lumbar strain does not result in unfavorable ankyloses of the entire thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks within any 12 month period, or associated objective neurologic abnormalities other than right lower extremity radiculopathy and left lower extremity radiculopathy. 

3. As of September 11, 2015, but no earlier, the Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

4. As of September 11, 2015, but no earlier, the Veteran's left lower extremity radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve. 

5. As of November 16, 2015, but no earlier, the Veteran's surgical scar of the lumbar spine has not been shown to be unstable or painful, affect an area of at least 6 square inches (39 sq. cm.) or at least 144 square inches (929 sq. cm), or result in functional impairment.




CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Since September 11, 2015, the criteria for a rating in excess of 40 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3. The assignment of a separate 20 percent rating, but no higher, as of September 11, 2015, but no earlier, for right lower extremity radiculopathy was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  The assignment of a separate 40 percent rating, but no higher, as of September 11, 2015, but no earlier, for left lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5. The assignment of a separate noncompensable rating, but no higher, as of November 16, 2015, but no earlier, for surgical scar of the lumbar spine was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied through the BDD Program, which provided complete VCAA notice as part of the Veteran's April 2010 application for service connection for left shoulder and back disorders, and prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 

Furthermore, the Veteran has appealed with respect to the propriety of the initially assigned rating for his lumbar strain, to include all associated manifestations, from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Here, the Veteran's claim for service connection for lumbar strain was granted and an initial rating was assigned in the September 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in August 2010, September 2015, and October 2015 that address his claimed left shoulder disorder as well as the nature and severity of his lumbar strain, to include all associated manifestations. The examinations are sufficient evidence for the claims decided herein. The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

With regard to the Veteran's lumbar strain disability, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his lumbar strain disability since September 11, 2015, at this time. Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion. The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown at any time pertinent to the appeal. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for an increased rating for his lumbar strain and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, the Veteran has not been diagnosed with a left shoulder disorder enumerated under 38 C.F.R. § 3.309(a). As such, service connection for such disorder may not be established simply based on a showing of continuity of symptomatology. 

Given the Veteran's dates of service, the Board has not over looked 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 when considering his claim for service connection for a left shoulder disorder. See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014) (holding in part that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990). However, the Veteran does not claim, and the record does not show that he served in the Persian Gulf during the required time period. Therefore, the Board finds that 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 do not apply to the claim for service connection for a left shoulder disorder.

Furthermore, pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he has a left shoulder disorder as a direct result of his service. Specifically, in his September 2011 substantive appeal, he stated that he injured his shoulder when he fell on ice while on active duty. However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a left shoulder disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim. Therefore, the Board finds that the preponderance of the evidence is against his claim for service connection for a left shoulder disorder. Consequently, such claim must be denied.

In this regard, the Veteran's STRs reveal complaints and treatment for left shoulder pain. Specifically, a December 2009 STR and a January 2010 STR noted that the Veteran had musculoskeletal symptoms of shoulder joint pain on the left and a grating sensation in his shoulder. However, the Veteran's STRs are otherwise negative for a history or a diagnosis of a left shoulder disorder despite such documented treatment. 

Furthermore, the Veteran was afforded a VA examination in August 2010 in connection with his claim for service connection for a left shoulder disorder. The examiner noted the Veteran's reports of the onset of his left shoulder pain and that he experienced occasionally pain with range of motion. The examiner diagnosed the Veteran with left shoulder pain, but also noted a normal exam for such diagnosis. In this regard, the examiner noted that there was no joint swelling, effusion, tenderness, or laxity of the Veteran's left shoulder and that his left shoulder was non-tender with full range of motion. Moreover, the Veteran's active range of motion testing for his left shoulder indicated that such was normal with abduction measured from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees. The examiner further noted that there was no pain on active motion and after at least three repetitions of range of motion. 

Additionally, while the Veteran's post-service VA treatment records indicate that the Veteran continued to report left shoulder pain, such are negative for a diagnosis related to such pain. Specifically, a May 2011 VA treatment record noted that the Veteran was treated for his complaints of left shoulder pain without a shoulder injury. At such time, the physician noted that the Veteran's left shoulder had tenderness with movements and that he had limitation in raising his arm up and with abduction. However, x-ray results of the Veteran's left shoulder from the next day revealed that there were no fractures or dislocations and that the bones and soft tissues were within normal limits. Moreover, the Veteran's subsequent post-service treatment records are negative for any diagnoses related to his left shoulder. 

Furthermore, the Board notes that the Veteran is competent to report an in-service fall as well as pain in his left shoulder during and since service, which is within the realm of his personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, he is not competent to relate such symptomatology to a diagnosed left shoulder disorder. Specifically, with regard to the diagnosis of a left shoulder disorder, to include the etiology of the underlying pathology causing the current left shoulder symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal muscle and joint processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a left shoulder disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). An opinion as to the etiology of the Veteran's complaints is equally complex, especially given that a VA examiner determined that the Veteran did not have a current left shoulder disability, other than pain in August 2010, just three months after separation from service. The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters. Accordingly, he is not competent to diagnose a current left shoulder disorder, or offer an opinion as the etiology of his left shoulder complaints, and his opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left shoulder disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a left shoulder disorder prior to the Veteran's claim.

Accordingly, the record is absent any lay or medical evidence of a left shoulder disorder, other than pain, during the pendency of the appeal. Pain alone is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In the absence of proof of a current 
disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left shoulder disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In this regard, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

For the period relevant to the portion of the appeal as of September 11, 2015, the Veteran has been assigned a 40 percent rating for lumbar strain disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242. In this regard, the criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, he has been assigned separate 20 percent ratings for right and left lower extremity radiculopathy, effective September 11, 2015, pursuant to Note (1) of the General Rating Formula. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, for Diagnostic Codes 5235 to 5243, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required treatment and bed rest prescribed by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Lumbar Strain since September 11, 2015

Relevant to the adjudication of the Veteran's claim for entitlement to a higher rating for his lumbar strain disability since September 11, 2015, he was afforded a VA examination in September 2015. At such time, the Veteran reported that his functional loss or impairment was limited to standing for 30 minutes, sitting for 5 minutes, walking for 1 mile, and lifting less than 20 pounds and he did not report flare-ups. Initial range of motion measurements were noted as abnormal and forward flexion was measured from 0 to 30 degrees, extension was measured from 0 to 5 degrees, lateral flexion was measured from 0 to 5 degrees bilaterally, and lateral rotation was measured from 0 to 5 degrees bilaterally. 

Furthermore, the examiner noted that the Veteran's range of motion contributed to functional loss of limitation of standing, sitting, or walking and that all ranges of motion exhibited pain. The examiner also noted that there was evidence of pain with weight bearing and that the Veteran was unable to perform repetitive-use testing due to the pain. The examiner further noted that the Veteran had constant pain, paresthesias and/or dysesthesias, and numbness due to radiculopathy of his bilateral lower extremities. However, there was no ankylosis of the spine, or other neurological abnormalities or findings related to his thoracolumbar spine such as bowel or bladder problems. Moreover, the examiner found that the Veteran had IVDS of the thoracolumbar spine and experienced episodes of best rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months. Lastly, the examiner reported that the Veteran used a back brace regularly as an assistive device and that his back condition impacted his ability to work by limiting his ability to stand, sit, or walk. 

The Veteran was also afforded a VA examination in October 2015 in connection with his claim regarding radiculopathy of his bilateral lower extremities. During the examination, he reported that he had severe flare-ups of his back 2 to 3 times per week making mobility difficult and that he had difficulty bending and sitting or standing for longer than 10 to 15 minutes. The examiner noted that the Veteran did not have ankylosis of the spine and there were no other neurologic abnormalities or findings related to his back condition. The examiner also noted the Veteran's use of assistive devices such as the regular use of a back brace for his DDD and occasional use of a cane during his severe flare-ups of back pain. 

Moreover, subsequent treatment records revealed that the Veteran underwent back surgery in November 2015 and that he continued to report complaints of back pain. However, such records do no reveal that the Veteran had unfavorable ankyloses of the entire thoracolumbar spine or the entire spine.

Based on the foregoing, since September 11, 2015, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar strain disability under the General Rating Formula. In this regard, the record does not reveal unfavorable ankyloses of the entire thoracolumbar spine or the entire spine. Furthermore, while the Veteran has very limited range of motion of the thoracolumbar spine, to include as a result of functional impairment resulting from pain and similar symptoms, such is contemplated in his current 40 percent rating. See DeLuca, supra; Mitchell, supra. However, absent ankylosis of the thoracolumbar or entire spine, the Veteran is not entitled to a higher rating under the General Rating Formula.

Additionally, with regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the September 2015 VA examination reflects that the Veteran experienced incapacitating episodes due to IVDS for one week but less than two weeks within a 12 month period, for which he would be entitled to a 10 percent rating. Note (6) directs VA to assign the higher of the rating under the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes. As the 40 percent rating under the General Rating Formula is higher, he has been assigned the 40 percent rating.

With regard to disabilities of the spine, VA is to evaluate any associated neurologic abnormalities under appropriate diagnostic criteria. See Note (1) of the General Rating Formula. As indicated previously, while the Veteran has been awarded separate 20 percent ratings for radiculopathy of bilateral lower extremities, the evidence does not show any additional associated objective neurologic abnormalities. In this regard, the entirety of the record, to include VA examinations, fails to show any incontinence or other neurologic impairment associated with the Veteran's lumbar strain disability. Therefore, additional separate ratings for associated objective neurologic abnormalities, other than radiculopathy of bilateral lower extremities, are not warranted.

Furthermore, although the Board is remanding the earlier rating period for the lumbar strain disability for additional development as explained in the remand section, the Board finds no prejudice to the Veteran in proceeding with the adjudication of this later rating period even with consideration of Correia, supra. As mentioned previously, the Veteran is in receipt of the maximum rating for such disability based on limitation of range of motion. The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown. Therefore, the Board finds that the pertinent September 2015 and October 2015 examination reports are adequate to adjudicate this portion of the Veteran's increased rating claim from September 11, 2015 and no further examination is necessary.

Radiculopathy of the Bilateral Lower Extremities

As noted in the Introduction, in a November 2015 rating decision, the RO granted separate 20 percent ratings for radiculopathy of the right and left lower extremities, effective September 11, 2015, the date of the VA examination that diagnosed such disabilities. 

In this regard, such disabilities are rated under Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve. Under this provision, a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscle atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

A review of the record indicates that the Veteran was first diagnosed with radiculopathy of his bilateral lower extremities on VA examination on September 11, 2015. Prior to such date, an August 2010 VA examination revealed no neurologic abnormalities and the Veteran denied a history of weakness or paralysis, paresthesias, and numbness.  Furthermore, while the Veteran had subjective complaints of lower extremity pain, numbness, and tingling, to include in April 2013, June 2014, and May 2015, radiculopathy was not diagnosed. Moreover, a June 2015 MRI showed degenerative arthritis changes and bulging discs at L3-4,l4-5 and L5-S1 levels, but no impingement of the nerve roots. 

At the time of the September 2015 VA examination, the Veteran reported that his current symptoms included radiating low back pain to both of his lower extremities. The VA examiner noted that the Veteran did not have muscle atrophy and that his results for his deep tendon reflexes test and his sensory tests were normal. For the Veteran's right lower extremity, the examiner noted that the Veteran had moderate constant pain, no intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness. For the Veteran's left lower extremity, the examiner noted that the Veteran had severe constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The VA examiner further characterized the Veteran's radiculopathy of his right lower extremity as mild and radiculopathy of his left lower extremity as moderate. Furthermore, the examiner noted that there were no other signs or symptoms of radiculopathy.

As mentioned previously, the Veteran was afforded another VA examination in October 2015. At such time, he reported that he had numbness, tingling, and sharp pain shooting down both of his legs, but that such symptoms were more severe in his left leg. He also reported that the pain, numbness, and tingling went down to his feet. The examiner noted that factors such as pain, fatigue, weakness, and lack of endurance caused functional loss. Moreover, the Veteran's muscle strength testing revealed that he had normal muscle strength for his right side. However, such testing for his left side indicated that only the Veteran's knee extension was normal and that the remaining results of such testing indicated that he had less than normal muscle strength, with active movement against some resistance.  

Furthermore, the results for the Veteran's sensory examination revealed that he had decreased sensation in his right and left lower legs, ankles, feet, and toes. The examiner noted that, for the Veteran's right lower extremity, he had no constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. For the Veteran's left lower extremity, the examiner noted that the Veteran had no constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness. The VA examiner further characterized the Veteran's radiculopathy of his right lower extremity and radiculopathy of his left lower extremity as moderate and indicated that there were no other signs or symptoms of radiculopathy. 

Moreover, an October 2015 VA treatment record indicated that the Veteran was treated for his complaints of low back pain a couple of days after his October 2015 VA examination. Such record noted that the Veteran had constant sharp and throbbing pain with a current intensity of moderately severe and radiation in his left leg and buttock. Private treatment records after the Veteran's back surgery in November 2015 also revealed that the Veteran continued to report pain in his bilateral lower extremities. Specifically, in November 2015, the strength of the Veteran's bilateral lower extremities was noted as 4/5 and that it was worse on the right than the left. However, in December 2015 and January 2016, the Veteran reported having an aching and throbbing sensation primarily in his left buttock with occasional radiating symptoms of his left lower extremity. Furthermore, the strength of his left lower extremity was measured as 4/5 and the strength of his right lower extremity was measured as 5/5 in December 2015 and January 2016. 

Based on the foregoing the Board finds that, as the first evidence demonstrating objective neurologic abnormalities of bilateral lower extremity radiculopathy associated with the Veteran's lumbar strain disability was on September 11, 2015, the Veteran is not entitled to separate ratings for such disabilities prior to such date.  Furthermore, based on the evidence of record, the Board finds that he is not entitled to a rating in excess of 20 percent for radiculopathy of his right lower extremity, but that he is entitled to a rating of 40 percent, but no higher, for radiculopathy of his left lower extremity. 

In finding that the Veteran's right lower extremity radiculopathy does not more nearly approximate moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis, the Board observes that the Veteran's September 2015 VA examination revealed that the Veteran had normal results for his sensory tests and his muscle strength tests, which indicates that he demonstrated active movement of muscles below the knee. The September 2015 VA examiner also noted that the Veteran's right lower extremity exhibited radiculopathy symptoms of moderate constant pain and mild numbness and paresthesias and/or dysesthesias. Such examiner also characterized the severity of the Veteran's right lower extremity radiculopathy as mild. 

Nonetheless, the October 2015 VA examination revealed that the Veteran had decreased sensation in his right lower leg, ankle, foot, and toe. However, the results for the right side of his muscle strength tests were normal. Moreover, such VA examination also revealed that the Veteran's right lower extremity exhibited radiculopathy symptoms of moderate intermittent pain, numbness, paresthesias and/or dysesthesias, and no constant pain. Furthermore, the October 2015 VA examiner characterized the severity of the Veteran's right lower extremity radiculopathy as moderate. Both VA examinations also reported that the Veteran had no muscle atrophy. Consequently, the Board finds that the Veteran's radiculopathy of his right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve. Therefore, the assignment of a 20 percent rating under Diagnostic Code 8520 for such disability is proper. 

As mentioned previously, the Veteran was awarded a separate 20 percent rating for his left lower extremity radiculopathy. However, the Board finds that such disability more nearly approximates moderately severe incomplete paralysis and thus, a rating of 40 percent, but no higher, is warranted for the Veteran's left lower extremity radiculopathy. In this regard, the September 2015 VA examination revealed that the Veteran's results of his muscle strength tests and his sensory tests were normal. However, such examination also revealed that the Veteran exhibited severe constant pain due to his left lower extremity radiculopathy as well as moderate numbness and paresthesias and/or dysesthesias. The September 2015 VA examiner also characterized the severity of the Veteran's left lower extremity radiculopathy as moderate. 

Furthermore, the October 2015 VA examination revealed that the Veteran reported that his symptoms were more severe in left leg. Such examination also revealed that only the Veteran's knee flexion had normal muscle strength results for his left side, while the rest of such testing exhibited less than normal strength as active movement against some resistance. Moreover, the October 2015 VA examination noted that the Veteran had decreased sensation in his lower left, ankle, foot, and toes and also revealed that the Veteran had severe intermittent pain and moderate numbness and paresthesias and/or dysesthesias due to left lower extremity radiculopathy. The October 2015 VA examiner also characterized the severity of the Veteran's left lower extremity radiculopathy as moderate. However, the aforementioned October 2015 VA treatment record indicated that at such time, the Veteran had moderately severe constant sharp and throbbing pain radiating in his left leg and buttock. Furthermore, post-operative treatment records revealed that the Veteran's left lower extremity experienced worst symptoms due to radiculopathy than his right lower extremity. 

While the VA examinations indicated that the Veteran experienced severe constant pain and severe intermittent pain due to his left lower extremity radiculopathy, such examinations also revealed that the Veteran had no muscle atrophy. Furthermore, such examinations also indicated that the Veteran had active movement of muscles below his left knee and that the flexion of his left knee was not weakened. Thus, severe complete paralysis and complete paralysis of the sciatic nerve have not been shown. Therefore, an initial rating of 40 percent, but no higher, for the Veteran's left lower extremity radiculopathy is warranted. 

Surgical Scar of the Lumbar Spine

As mentioned previously, in January 2016, the AOJ granted a separate noncompensable rating for the Veteran's surgical scar of his lumbar spine effective November 16, 2015, the date he underwent back surgery. 

In this regard, the Veteran's service-connected surgical scar is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective November 16, 2015. Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800 through 7805. DC 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118. As the scar in this case does not involve the head, face, or neck this DC is not for application.

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear. 38 C.F.R. § 4.118. Under this DC, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm). Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating. Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating. Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating. The Board notes that the evidence of record does not indicate that the Veteran's surgical scar is deep and nonlinear, or that it involves a total area of at least 6 square inches (39 sq. cm).

DC 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear. 38 C.F.R. § 4.118. Under this DC, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater. No other rating is provided by this DC. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage. In this case, as with Diagnostic Code 7801, it does not appear that the scar has the requisite measurement for a compensable rating under this DC even if it were applicable.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation. 38 C.F.R. § 4.118. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note (2). Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. Id. at Note (3). In this case, the objective evidence of record does not reveal, and the Veteran does not allege, that his surgical scar is painful and/or unstable.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118. Here, the record does not reflect that the Veteran's surgical scar is manifested by limitation of motion or other disabling effects. None of the evidence of record supports a consideration of a compensable rating under DC 7805, to include the Veteran's own contentions. Therefore, the assignment of a noncompensable rating under DC 7805 for a surgical scar of the lumbar spine is proper. 


Other Considerations

In making its determinations, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected lumbar strain and associated radiculopathy of his bilateral lower extremities and surgical scar, and notes that his lay testimony is competent to describe observable symptoms. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected lumbar strain and associated radiculopathy of his bilateral lower extremities and surgical scar. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected lumbar strain and associated radiculopathy of his bilateral lower extremities and surgical scar. 

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar strain and associated radiculopathy of his bilateral lower extremities and surgical scar; however, the Board finds that his symptomatology has been stable throughout each period on appeal. Therefore, assigning additional staged ratings for such disabilities are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar strain disability and associated radiculopathy of his bilateral lower extremities and surgical scar with the established criteria found in the rating schedule. The symptoms associated with such disabilities, as described above, are not shown to result in any symptoms or cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities. In this regard, the Board finds that the Veteran's complaints of pain and limited motion associated with his lumbar strain disability, and their resulting functional impairment, to include difficulty in sitting, standing, or walking for long periods of time and his use of assistive devices such as a back brace and cane, are contemplated by the schedular rating criteria. 

Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, incapacitating episodes of IVDS, and associated neurologic abnormalities. Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell supra. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.

Similarly, the rating criteria for the Veteran's radiculopathy of his bilateral lower extremities associated with his lumbar strain contemplates all symptomatology associated with such disabilities, to include decreased sensation, strength, and reflexes, and the associated functional impact on the Veteran's physical activities, to include those previously mentioned. Furthermore, the Board has carefully compared the level of severity and symptomatology of the Veteran's surgical scar of his lumbar spine with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated. In this regard, the Veteran's noncompensable rating for his surgical scar acknowledges the presence of such scar, but, as it is asymptomatic, there are no additional symptoms of such disability not contemplated by the rating criteria. In fact, the rating criteria for scars incorporate such factors as size, disfigurement, pain, and limitation of function of the underlying body part, if present. However, there are no additional symptoms demonstrated by the medical evidence of record or through the Veteran's lay statements that are not contemplated by the rating assigned herein.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record." Id. at 495. The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." Id. (citing Thun, 22 Vet. App. at 115 ); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above. As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected disabilities. Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claims decided herein and, consequently, no further consideration of such is necessary at this time.

IV.  Conclusion

In sum, the Board finds that the Veteran is not entitled to service connection for a left shoulder disorder; a rating in excess of 40 percent for lumbar strain since September 11, 2015 and an initial rating in excess of 20 percent for his right lower extremity radiculopathy associated with this lumbar strain are not warranted; an initial rating of 40 percent, but no higher, for his left lower extremity radiculopathy associated with his lumbar strain is warranted; and a compensable rating for is surgical scar, lumbar spine is not warranted. In adjudicating the Veteran's claims herein, the Board has considered the applicability of the benefit of the doubt doctrine. However, to the extent that the Board denied any aspect of the Veteran's claims, the preponderance of the evidence was against the award of a higher or separate rating. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7.


ORDER

Service connection for a left shoulder disorder is denied.

Since September 11, 2015, a rating in excess of 40 percent for lumbar strain is denied.

The assignment of a separate 20 percent rating, but no higher, as of September 11, 2015, but no earlier, for right lower extremity radiculopathy was proper; the appeal is denied.

The assignment of a separate 40 percent rating, but no higher, as of September 11, 2015, but no earlier, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

The assignment of a separate noncompensable rating, but no higher, as of November 16, 2015, but no earlier, for surgical scar of the lumbar spine was proper; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for an initial rating in excess of 10 percent prior to September 11, 2015, as referenced earlier, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia, 28 Vet. App. at 158. Upon a review of the August 2010 VA examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. Therefore, a remand is necessary in order to obtain a retrospective medical opinion as to the range of motion findings regarding the Veteran's thoracolumbar spine before September 11, 2015, to include such findings in the August 2010 VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner to provide a retrospective opinion as to the range of motion of the Veteran's thoracolumbar spine prior to September 11, 2015. The record and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Specifically, the examiner is requested to review the VA examination containing range of motion findings pertinent to the Veteran's thoracolumbar spine disability conducted during the course of the appeal in August 2010. With regard to such examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim remaining on appeal. If any benefit sought remains denied, issue the Veteran a supplemental statement of the case. An appropriate period of time should be allowed for a response. 

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


